Citation Nr: 1109833	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for infertility (also claimed as low sperm count) as a result of exposure to radiation, for major depressive disorder as secondary to infertility as a result of exposure to radiation and for left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylosis, degenerative joint disease of the lumbar spine.  In March 2006, the Veteran's file was transferred to the RO in San Juan, Puerto Rico.

In a May 2006, the Veteran, through his representative, stated that he would not be able to attend his videoconference hearing.  His request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e)(2010).

In a March 2008 decision, the Board denied the Veteran's claims.  The Veteran appealed the March 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Order, which granted a May 2009 Joint Motion for Partial Remand (Joint Remand), the Court noted that the Veteran was not pursuing his claims for entitlement to service connection for infertility as a result of exposure to radiation or for major depressive disorder, and vacated that part of the Board's decision which denied service connection for left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylosis, degenerative joint disease of the lumbar spine.  

In October 2009, the Board remanded the case for further development, consistent with the instructions set out in the Joint Remand.  It is again before the Board for appellate review.



FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran's left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine either began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSION OF LAW

Left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine
were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter(s) sent to the appellant in April 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice was not provided until October 2007, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.  The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration, and that the entire record is not part of the claims file.  Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in this case, the RO attempted to obtain these records and was informed that, after an exhaustive and comprehensive search, the Social Security Administration was not able to locate the folder.  When attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  In this case, it appears further attempts would be futile and, as such, no further efforts to obtain these records need to be made.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2010 remand.  In its Joint Remand, the Court found that July 2003 VA examination provided to the Veteran, and relied upon by the Board in its decision, was inadequate.  The Court noted that the VA examiner did not review the Veteran's claims folder or medical records and did not render a nexus opinion.  In the remand, the RO was instructed to provide the Veteran with another orthopedic/neurological VA examination in which the examiner both reviews the claims folder and renders an opinion as to whether the Veteran's currently diagnosed low back disability is at least as likely as not related to his military service.  In addition, the examiner should comment on any neurological disorder associated with his lumbar spine disability.  The Veteran was provided with this examination in February 2010.  The examiner noted that his claims file had been reviewed, and provided a neurological assessment.  As such, the Board finds that the RO has complied with its instructions in the October 2009 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends his current spine disorder began in service and should therefore be service-connected.  The Veteran has indicated that while in service he would jump down from an airplane or helicopter and would feel a pain in his back but that he never sought medical attention.

Service treatment records do not reflect a back condition.  There is no evidence of treatment for or a diagnosis of a back condition in service.  His separation Report of Medical Examination reflects a normal examination, and a spine condition is not noted.

The first post-service medical record which indicates a low back is an October 1997 private magnetic resonance imaging (MRI) report which revealed grade I spondylolisthesis at L5-S1 and severe narrowing of the neural foraminae, bilaterally, at L5- S1.  A private November 2001 bone scan shows that there was focal tracer uptake on the anterior aspect of the L5-S1.  The impression was that the findings were suggestive of degenerative joint disease. 

An August 1999 private medical record shows that the Veteran reported that he had injured his back in Port Richey while working in the early 1990's.  He was diagnosed with low back pain secondary to degenerative joint disease/degenerative disc disease.

A January 2002 MRI revealed grade 1 spondylolisthesis at L5-S1 level with associated bilateral spondylolysis, degenerative disc disease at L5-S1 level, degenerative changes of the lumbosacral spine, as described, osteoarthritis of bilateral apophyseal joint at lower lumbar and upper sacral levels.  Findings were compatible with bone hemangioma of the fourth lumbar vertebral body and fourth lumbar vertebral body adjacent to the left pedicle.

An October 2002 VA medical record shows that the Veteran reported that he had been suffering from low back pain since January 2002.

In April 2003, almost 30 years after his discharge from service, the Veteran filed a claim with the VA for service connection for his back disability, alleging that it began in service. 

A June 2003 Social Security Administration Order reflects that the Veteran had past relevant work as a marine diesel mechanic, and it was noted that this entailed a heavy level of work.  The Veteran indicated that he received treatment for low back pain after injuring himself while working.  The report noted a neurological evaluation dated in February 1999 which reflected that the Veteran's main complaint was of back pain dating back to an on the job injury.  

A July 2003 VA general medical examination report shows that the Veteran was continuing with an acute episode of low back pain under treatment due to degenerative disc disease of the spine from four years ago.

A July 2003 VA spine examination report shows that the Veteran asserted that he did not seek treatment for his back while in service but that, beginning in the 1970s and 1980s he began seeking treatment for his back.  He complained of low back pain which was constant and felt like electric type pain, radiates to bilateral lower extremities, to the left more than the right.  The diagnosis was left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1 with associated bilateral spondylolysis and degenerative joint disease of the lumbosacral spine.

The Veteran submitted lay statements dated in November 2003.  His sister asserted that, since the Veteran came home from the service, he complained about back pain.  His mother contended that he complained of back pain when he returned from the service.  They both noted that he had pain at the L5-S1 levels, and that it subsequently came out that he was working on helicopters, and would jump onto the tarmac from the wings.  In addition, the Veteran submitted a statement from a retired Army service-member, who stated that the Veteran told him he had an accident in the service.  Finally, the Veteran submitted a December 2003 statement from his wife, who indicated that she married him in 2001, and that he had back problems at that time. 

A February 2004 VA medical record shows that the Veteran reported that he had back pain, and that he had never had any specific injury, but had worked on ships for years and had many minor injuries, jumping, etc.  

An April 2004 MRI reflects the impression of multiple spondylosis of the lumbar spine most severe at L3-4 and L5- S1.  No acute L5 pars defect resulting in a Grade I anterolisthesis of L5 on S1 and bilateral severe neural foraminal stenosis was also noted at that level.

A February 2010 VA examination report shows that the Veteran reported that, while he served in Germany, he used to jump off aircraft onto the runway and that he had pain that resolved.  He never went for medical attention, and never reported it.  Then he worked as a mechanic on a naval base in Puerto Rico for 18 or 19 years, going through the mid 1990's.  The examiner noted that it was his impression that the Veteran had lumbar spondylosis and neruoforaminal stenosis and bilateral radiculopathy.  In addition, the examiner opined that this is not related to anything that occurred in service, because there was no documentation of any complaints of problems with his back in service and not for some 25 years after separation from service.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of lumbar spondylosis and neuroforaminal stenosis and bilateral radiculopathy, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his lumbar spine disability to service.  

The Veteran reported that he began having back pain in service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Back pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his back pain.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of in-service back pain are not credible, for the following reasons.  The Veteran's service treatment records do not reflect any treatment for or diagnosis of a back condition.  In fact, the Veteran never reported any symptoms with his back, even though he was seen on multiple occasions for issues with his skin, ingrown toenails and dental concerns.  The Veteran even signed a statement at the time of his separation examination that there had been no significant change in his health since his last physical examination.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has repeatedly contradicted himself with regard to the onset of his back pain.  In August 1999, the Veteran reported to a private physician that he had injured his back while working in the early 1990's.  His favorable June 2003 decision by the Social Security Administration reflected his reports that he received treatment for low back pain after injuring himself while working.  The decision reflected another instance of the Veteran reporting his back pain began after a work-related injury, in a neurological evaluation dated in February 1999.  It should also be noted that the Veteran indicated to the Social Security Administration that his past relevant work with regard to his disability claim was as a marine diesel mechanic; however, he did not perform these duties while in service-his in-service duties involved working on aircraft.  His July 2003 VA general medical examination report shows the Veteran reported that he was continuing with an acute episode of low back pain under treatment due to degenerative disc disease of the spine from four years ago.  In February 2004, the Veteran reported that he had never had any specific injury, but had worked on ships for years and had many minor injuries, jumping, etc.  The Board again notes that the Veteran's in-service duties involved working with aircraft, not ships.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset of his back and the continuation of it from his discharge are not credible. 

Finally, the Veteran's statements with regard to the in-service onset of his back pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  It was only after the Veteran's reported work-related injuries in the 1990's that the Veteran's medical records show any evidence of treatment for these issues.  There is no medical evidence showing treatment for over 20 years after his release from service.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

The Board notes that the Veteran also submitted lay statements from his mother and sister, who both maintain that the Veteran began complaining of back pain upon his return from service.  They both refer to an MRI showing problems at the L5-S1 level of the Veteran's spine.  The Board notes that these statements conflict with the evidence of record and with the Veteran's numerous statements relating the onset of his back pain to a work-related injury in the 1990's.  The Board emphasizes that personal interest may affect the credibility of the evidence. Cartright, supra.  While the Veteran's mother and his sister may not have a direct personal interest in assisting the Veteran with obtaining VA benefits, they are, at the very least, not dis-interested parties.  This weighs against the credibility of their statements.  In addition, while sincere in their belief, the Board notes that his mother and sister made these statements almost 30 years after the Veteran's discharge from service.  Considered in light of the Veteran's conflicting statements regarding the onset of his back pain, this passage of time weighs against the credibility of these lay statements.  Finally, these statements are not supported by the medical evidence of record.  This additionally tends to diminish the credibility of these statements, along with their probative value.  Buchanan, supra.

The Veteran has also submitted a lay statement from a retired Army service member, who does not indicate his relationship to the Veteran or how he is aware of the Veteran's health before or after his active duty.  This lay statement simply mentions that the Veteran informed him that he has "jumped from an aircraft and hurt himself."  However, as this letter does not describe the injury or address a back disability, it has no probative value in determining the Veteran's claim.

Finally, the Veteran submitted a December 2003 lay statement from his wife.  She indicated that she married the Veteran in July 2001, and that he had multiple problems with his back.  However, this statement only reflects the condition of his back in 2001, and does not show any indication that she knew the Veteran at the time he returned from active duty.  In fact, she does not provide any statements relating his current back disorder to service.  As such, this is not considered probative evidence in considering the Veteran's claim.

In terms of evidence providing an etiology between the Veteran's current back condition and his time on active duty, the Board notes that there is no medical evidence which provides such a link.  The examiner who provided the February 2010 VA examination report opined that the Veteran's back disorder was not related to anything that occurred in service, because there was no documentation of any complaints of problems with his back in service and not for some 25 years after separation from service.  The Board notes that this examiner did not take into account the lay evidence of record that indicates that the Veteran's back pain began in service and continued since that time.  However, since these statements have been found to be not credible, the Board finds that this does not affect the validity of this examination report.  As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's arthritis in his back manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran and his sister and mother can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran and his mother and sister are competent to describe his back pain, the Board accords their statements regarding the etiology of the appellant's left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran and his mother and sister have only offered conclusory statements regarding the relationship between his left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine and his military service.  In contrast, the February 2010 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the February 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran and his mother and sister's contentions regarding the etiology of his left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine are outweighed by the competent and probative February 2010 VA examiner's findings.  As such, the Board finds that service connection for left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER


Service connection for left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylsosis, degenerative joint disease of the lumbar spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


